DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 60-84, drawn to a process for preparing a surface-treated filler product, classified in CPC class D01F 1/02.
II. 	Claims 85-94, drawn to a surface-treated filler product, classified in C09C 1/021.
III.	Claim 95, drawn to the use of a mono-substituted succinic anhydride, classified in CPC class C07D 307/60.
IV.	Claim 96, drawn to the use of a surface-treated filler product, classified in CPC class C08K 9/04.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of claims 85-94 can be made by a materially different method, wherein the temperature before and/or during contacting step (c) is not at least 2°C above the melting point as claimed, as any values above the melting temperature but less than 2°C above the melting point are similarly suitable.
Inventions I and III are unrelated as a process of making a product and a process of using a component of the process.  Inventions are unrelated if it can be shown that they are not 
Inventions I and IV are unrelated as a process of making a product and a process of using a product.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the process of making a product and a process of using a product are unrelated as the process of making a product is unrelated to the manner in which the product is used.
Inventions II and III are unrelated as a product and a process of using a component of a process.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the product and a process of using a component of a process are unrelated as the product is unrelated to the manner in which a component of a process is used.
Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of claims 85-94 can be made in a materially different process of using, such as as a standalone product or as a general filler product in paper products or absorbent materials.
Inventions III and IV are unrelated a process of using a component of a process and a process of using a product.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the process of using a component of a process and a process of using a product are unrelated as the process of using a component of a process is unrelated to the manner in which a product is used.
This application contains claims directed to the following patentably distinct species:
Species I:	a fiber comprising a surface treated product without a polymer composition comprising the surface treated product

Species II:	a filament comprising a surface treated product without a polymer composition comprising the surface treated product

Species III:	a film comprising a surface treated product without a polymer composition comprising the surface treated product

Species IV:	a thread comprising a surface treated product without a polymer composition comprising the surface treated product

Species V:	a fiber comprising a surface treated product with a polymer composition comprising the surface treated product

Species VI:	a filament comprising a surface treated product with a polymer composition comprising the surface treated product

Species VII:	a film comprising a surface treated product with a polymer composition comprising the surface treated product

Species VIII:	a thread comprising a surface treated product with a polymer composition comprising the surface treated product

Species IX:	a fiber comprising a surface treated product and a polymer composition comprising the surface treated product

Species XI:	a filament comprising a surface treated product and a polymer composition comprising the surface treated product

Species XII:	a film comprising a surface treated product and a polymer composition comprising the surface treated product 


Species XIV:	a combination of the species set forth above.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Group and an election of a Species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Note that if Applicants elect Species IX, Applicants are required to set forth the specific combination elected.
In the event that claims directed to the product are elected, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined.  Therefore, upon the election of Group II, rejoinder will be considered upon indication of allowable subject matter pursuant to MPEP 821.04.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the invention and/or species to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PETER Y CHOI/Primary Examiner, Art Unit 1786